Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: the available prior art fails to teach the limitations of claim 11 including “wherein the at least one vessel includes a build arm including an inner lumen that functions as the reservoir, the build arm rotatable to selectively couple the reservoir to the chamber such that the volume of cleaning fluid can be released into the chamber.” Thua teaches the pumping in of cleaning fluid to a polymerization vat at a selective time ([0025]), but Thua fails to teach a build arm including an inner lumen that functions as the reservoir for the cleaning fluid, the build arm rotatable to selectively couple the reservoir to the chamber such that the volume of cleaning fluid can be released into the build chamber. 

Claim Objections
Claims 9 is objected to because of the following informalities:  

  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-7, 9, 12-13, 16-17, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz et al. (US 4961154 A, hereinafter “Pomerantz”) in view of Van Esbroeck (US 20150137426 A1, hereinafter “Van Esbroeck”).

Regarding claim 1, Pomerantz teaches an apparatus, comprising: 
a light source (Fig. 10A, light source 132, see Fig. 2B) configured to emit light between 0 and 500nm in wavelength (col. 18 ll. 33-49 teach limiting the depth of curing by using various UV light responsive resins and mixtures); 
at least one vessel including: a chamber (Fig. 10a, chamber containing irradiation plane 134) configured to contain a volume of liquid print material (col. 18 ll. 33-49, see Figs. 15a-15c); and 
a transparent base (film segment 136, the base being the portion that supports the masking design) through which the relevant wavelength can be received (see Fig. 10a) into the chamber to cure (see col. 15 l. 47 to col. 16 l. 14 and Fig. 10a) a portion (134 is the solidification plane) of the volume of print material through at least one mask (col. 15 l. 47 to col. 16 l. 14), 

the at least one mask defining a series of patterns (col. 15 l. 47 to col. 16 l. 14 teaching each layer is photographically recorded on the film) associated with layers of a three-dimensional (3D) object, 
the at least one mask being positionable (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency, Pomerantz inherently teaches this see Fig. 10a) between the light source (Fig. 10a) and the transparent base (Fig. 10a), via a mechanism, 
wherein the at least one mask defines (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency, Pomerants inherently teaches this, col. 15 l. 47 to col. 16 l. 14) the pattern of the light that is received through the transparent base and into the print material.

Pomerantz fails to explicitly teach a transparent base coupled to and defining a surface of the chamber, the transparent base being in direct contact with the liquid print material, the transparent base being made of made of Fluorinated ethylene propylene (FEP), Polydimethylsiloxane (PDMS), or Polyethylene terephthalate (PET), through which the relevant wavelength can be received into the chamber to cure a portion of the volume of print material through at least one mask. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Van Esbroeck and Pomerantz as Van Esbroeck teaches that FEP is more transparent than PTFE at most curing wavelengths ([0052]) and a coating reduces sticking between the transparent lower wall and the polymerized material ([0050]). Van Esbroeck also teaches that polymerization may occur top down, such as in Pomerantz, (see Fig. see Figs. 5D-5E) or bottom up (as shown in Fig. 1 and 2 of Van Esbroeck). 

Regarding claim 2, Pomerantz teaches wherein the at least one mask includes a substrate with predefined first areas (col. 15 l. 47 to col. 16 l. 14 teaching each layer is photographically recorded on the film, see Fig. 10a) that are configured to be transmissive to light from the light source and predefined second areas that are configured to block light (col. 15 l. 47 to col. 16 l. 14 teaching each layer is photographically recorded on the film, see Fig. 10a) from the light source.

Regarding claim 3, Pomerantz teaches wherein the at least one mask comprises a substrate, made of paper or polymer (col. 3 ll. 22-45 teaches making a mask through conventional photographic film generation or electrophotographic printing such as shown in Fig. 2B where a toner is solidified via an energy source), which is printed onto with ink (col. 3 ll. 22-45 teaches making a mask through conventional photographic film generation or electrophotographic printing such as shown in Fig. 2B where a toner is printed and solidified via 

Regarding claim 4, Pomerantz teaches further comprising a mask carrier (see Fig. 10a showing reels on an inner roll), wherein the at least one mask includes a plurality of masks (col. 15 l. 47 to col. 16 l. 14 teaching each layer is photographically recorded on the unrolled film, see Fig. 10a)  positioned in the mask carrier, wherein the plurality of masks are configured in a reel (see Fig. 10a showing the shape of a reel), the mask carrier including a window or transmissive area (see Fig. 10c; 15 l. 47 to col. 16 l. 14 teaching each layer is photographically recorded on the unrolled film) positioned between a first and second end of the reel, the reel being configured to expose the image (15 l. 47 to col. 16 l. 14 teaching each layer is photographically recorded on the unrolled film) formed by each of the plurality of masks into the print material and being position-able between (see Fig. 10a) the light source and the transparent base, wherein the mask carrier is configured to position the individual masks in the window according to a predefined sequence (col. 15 l. 47 to col. 16 l. 14 teaching each layer is photographically recorded on the unrolled film; Fig. 10b and 10c show how the predefined sequence is advanced).
Pomerantz does not explicitly teach masks into the print material and being position-able between the light source and the transparent base. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Pomerantz and Van Esbroeck. It has been held that substitution of parts, such as substitution of top-down polymerization for bottom-up polymerization, with predictable results is prima facie obvious. See MPEP 2143. 

Regarding claim 5, Pomerantz wherein the plurality of masks (see Fig. 2b and 10a and accompanying text) are made from a paper, polymer (col. 3 ll. 22-45 teaches making a mask through conventional photographic film generation or electrophotographic printing such as shown in Fig. 2B where a toner is solidified via an energy source), glass, metal (toner contains metal particles), composites (electrophotographic film is a composite of two materials, a supporting layer and a toner material), or laminated substrates.

Regarding claim 6, Pomerantz teaches further comprising a mask carrier (see the roll holding the film in Fig. 10a) where the masks are positioned to be operable with optical components (optical system 42, Fig. 2b; col. 9 ll. 3-34 teaches the size of the image projected may be varied by varying the location of the projecting lens; Fig. 10b showing lenses 146 and 148) which perform image scaling or image projection for the purposes of producing an image (lenses 146 and 148 help detect the Ronchi ruling images for mask advancement) in the printing material.

Regarding claim 7, Pomerantz teaches where the mask carrier may store (the roll containing the film stores/carries the film and the Ronchi rulings) in memory information (Ronchi rulings 136) about the masks contained therein, where the information associated with the set of masks includes at least one of: a number of masks in the set of masks, a height of each layer of the 3D object, a light exposure time required to form each layer of the 3D object, a distance between (Ronchi rulings allow for the advancement between masks in order to stop on the correct mask, see col. 15 l. 47 to col. 16 l. 14) adjacent masks from the set of masks, or a size of each of the set of masks.

Regarding claim 9, Pomerantz fails to teach wherein the transparent base is a membrane and is formed of at least one of: fluorinated ethylene propylene (FEP) or Polyethylene terephthalate (PET).
In the same field of endeavor Van Esbroeck teaches that the bottom of a stereolithography chamber may be composed of or coated with FEP ([0050]-[0052]). Further, the coating is in direct contact with the polymerizing material ([0050]; see Fig. 1-2 showing transparent lower wall 11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Van Esbroeck and Pomerantz as Van Esbroeck teaches that FEP is more transparent than PTFE at most curing wavelengths ([0052]) and a coating reduces sticking between the transparent lower wall and the polymerized material ([0050]). Van Esbroeck also teaches that polymerization may occur top down, such as in Pomerantz, (see Fig. see Figs. 5D-5E) or bottom up (as shown in Fig. 1 and 2 of Van Esbroeck). 

Regarding claim 12, Pomerantz teaches further comprising an image adjustment mechanism (optical system 42, Fig. 2b; col. 9 ll. 3-34 teaches the size of the image projected may be varied by varying the location of the projecting lens lenses 146 and 148, Fig. 10b and 15b) configured to optically modify (lenses modify light via refraction) the pattern of the light.

Regarding claim 13, Pomerantz teaches wherein the image adjustment mechanism includes: a lensing apparatus (optical system 42, Fig. 2b; col. 9 ll. 3-34 teaches the size of the image projected may be varied by varying the location of the projecting lens; lenses 146 and 148, Fig. 10b), position-able (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency; optical system 42, Fig. 2b; col. 9 ll. 3-34 teaches the size of the image projected may be varied by varying the location of the projecting lens) between individual masks (see Fig. 10b) from the set of masks and the transparent base; and a lens mount (the lenses are inherently held by something; optical system 42, Fig. 2b; col. 9 ll. 3-34 teaches the size of the image projected may be varied by varying the location of the projecting lens) configured to move (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency, further this is intended use of the lense; a person may adjust the lenses in Pomerantz; optical system 42, Fig. 2b; col. 9 ll. 3-34 teaches the size of the image projected may be varied by varying the location of the projecting lens) at least one lens relative to the individual masks to optically modify (see Fig. 2b and 10b) the pattern of light.


 Pomerantz fails to teach teach wherein: the at least one vessel is comprised of a plurality of vessels; and the light source is configured to emit light through the plurality of masks into each of the plurality of vessels independently. However, a duplication of parts has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B. 

Regarding claim 17, Pomerantz fails to teach wherein: the at least one vessel is comprised of a plurality of vessels; the at least one mask includes a plurality of masks each disposed in one of a plurality of reels, each of the plurality of reels being associated with one of the plurality of vessels; and the light source is configured to emit light through the plurality of masks into each of the plurality of vessels independently. However, a duplication of parts has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B. 

Regarding claim 20, Pomerantz fails to teach wherein the surface is the bottom surface of the vessel. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Van Esbroeck and Pomerantz as Van Esbroeck teaches that FEP is more transparent than PTFE at most curing wavelengths ([0052]) and a coating reduces sticking between the transparent lower wall and the polymerized material ([0050]). Van Esbroeck also teaches that polymerization may occur top down, such as in Pomerantz, (see Fig. see Figs. 5D-5E) or bottom up (as shown in Fig. 1 and 2 of Van Esbroeck). 


Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz et al. (US 4961154 A, hereinafter “Pomerantz”) in view of Van Esbroeck and further in view of Fudim (US 6547552 B1, hereinafter “Fudim”). 

Regarding claim 3, Pomerantz teaches wherein the at least one mask comprises a substrate, made of paper or polymer (col. 3 ll. 22-45 teaches making a mask through conventional photographic film generation or electrophotographic printing such as shown in Fig. 2B where a toner is solidified via an energy source), which is printed onto with ink (col. 3 ll. 22-45 teaches making a mask through conventional photographic film generation or electrophotographic printing such as shown in Fig. 2B where a toner is printed and solidified via an energy source), and or other polymers that define the series of patterns to be exposed into the 
Under an interpretation that Pomerantz fails to teach a mask being made of polymer, it would have been obvious to use the mask material from Fudim, as Fudim teaches that its masks may be made from mylar (col. 4 ll. 40-49). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Pomerantz and Fudim, as Fudim teaches that the masks may be made in various means such as via photoplotters, laser or inkjet printers, or by depositing opaque particles or ink directly (col. 4 ll. 40-49). Thus, a person having ordinary skill in the art before the effective filing date would have found Fudim’s mask material desirable for those reasons.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz in view of Van Esbroeck and further in view of Thau (US 20190351609 A1, hereinafter “Thau”).
Regarding claim 8, Pomerantz fails to teach wherein the at least one vessel is a sealed vessel having a top opening through which the build arm extends. 
In the same field of endeavor Thau teaches that a sealed resin chamber may have an arm that extends through an opening in the resin chamber ([0038]) and Figs. 2 and 3). 


Regarding claim 10, Pomerantz fails to teach wherein the at least one vessel further includes a reservoir configured to hold a volume of cleaning fluid separate from the volume of print material, the reservoir being selectively coupleable to the chamber to release the volume of cleaning fluid into the chamber at a predetermined time.
In the same field of endeavor Thau teaches the pumping in cleaning fluid to a polymerization vat at a selective time after the part has been produced ([0025]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Thau and Pomerantz. A person would have found Thau’s cleaning fluids as it allows the cleaning of the part and the tank at the same time, thus providing a more efficient way to clean an article. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz in view of Van Esbroeck and further in view of RAKKOLAINEN et al. (US 20210146620 A1, hereinafter “RAKKOLAINEN”).  
Regarding claim 14, Pomerantz fails to teach wherein the light source includes a configurable array of LED's having a wavelength between 0 and 500nm.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Pomerantz and RAKKOLAINEN. It has been held that substitution of known parts with only predictable results would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date. Further, RAKKOLAINEN teaches that the light source may be any form of radiation ([0039]). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz in view of  Van Esbroeck and further in view of Yonezaki (US 20200276752 A1, hereinafter “Yonezaki”). 
Regarding claim 15, Pomerantz fails to teach wherein the light source is a solar light source.
In the same field of endeavor Yonezaki teaches that a light source for stereolithography may be sunlight ([0117]). 
A person having ordinary skill in the art before the effective filing date would have found it obvious to use solar radiation for stereolithography as solar radiation is cheap, efficient, and freely accessible. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742